Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 11/15/2021.
Terminal Disclaimer
The terminal disclaimer filed on 11/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,848,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 19-25, 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 19 recites a ratchet tab movable coupled to the body and having a tooth configured to engage the shaft to selectively fix the collar in a longitudinal position on the shaft.  Claim 29 recites a body slidably disposed about the shaft; and a lock member movably coupled to the body and having a protruding portion, wherein the lock member is configured to move relative to the body between an unlocked position, in which the protruding portion is disengaged from the shaft, and a locked position, in which the protruding portion is engaged with the shaft. Claim 33 recites a wound closure device, comprising: an elongated shaft defining a longitudinal bore; a plunger slidably received in the longitudinal bore; first and second arms movably coupled to a distal region of the shaft and a distal region of the plunger, wherein movement of the plunger is configured to move the first and second arms relative to the shaft; and a collar slidably positioned about the shaft and configured to move toward the pair of arms to secure tissue between the collar and the first and second arms.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771